        Case 1:11-cv-10230-MLW Document 622 Filed 07/10/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others similarly situated,

Plaintiffs,                                                No. 11-cv-10230 MLW

v.

STATE STREET BANK AND TRUST COMPANY,

Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A. SUTHERLAND,
and those similarly situated,
                                                           No. 11-cv-12049 MLW
Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,
STATE STREET GLOBAL MARKETS, LLC and DOES 1-20,

Defendants.

THE ANDOVER COMPANIES EMPLOYEE SAVINGS AND
PROFIT SHARING PLAN, on behalf of itself, and JAMES
PEHOUSHEK-STANGELAND, and all others similarly situated,
                                                           No. 12-cv-11698 MLW
Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,

Defendant.


    THE HAMILTON LINCOLN LAW INSTITUTE’S CENTER FOR CLASS
ACTION FAIRNESS’S RESPONSE TO THE PROPOSED FORM OF CLASS NOTICE
         Case 1:11-cv-10230-MLW Document 622 Filed 07/10/20 Page 2 of 4




        Pursuant to the Court’s Memorandum and Order (Dkt. 619), the Hamilton Lincoln Law

Institute’s Center for Class Action Fairness (“CCAF”) provides the following few minor suggestions

with respect to the proposed class notice (Dkt. 619-1).

    1. On page 2 of the notice, CCAF recommends slightly amending the sixth paragraph (regarding

CCAF) as follows:

                The Court has stated that it may make an additional fee award to the Hamilton
                Lincoln Law Institute’s Center for Class Action Fairness (“CCAF”), which has
                participated helpfully in proceedings concerning the fee award since 2017 as
                an “amicus curiae” (Latin for “friend of the court.”) Among other
                things, CCAF maintained that Plaintiffs’ Counsel should be awarded a
                total fee less the $75,000,000 initially awarded. In its orders, the Court
                has found CCAF’s participation “very helpful” but tThe Court has not yet
                decided whether an award will be made to CCAF and, if so, whether it will be
                made from funds that would otherwise be distributed to the class. However,
                any award to CCAF will not materially reduce the additional more than
                $14,000,000 the class will receive as a result of the Court’s February 27, 2020
                decision.

        These minor changes will better inform class members of the history of CCAF’s participation

in the proceedings, and will also enhance neutrality.

    2. In the second paragraph of page 1, CCAF recommends introducing AB Data’s role as the

settlement administrator, such that the final sentence reads as follows: “If you wish to receive a hard

copy of this decision, please contact the settlement administrator AB Data at 1-877-240-3540, and

it will be sent to you at no cost.”

    3. In the last paragraph on page 2, CCAF recommends using the term “Plaintiffs’ Counsel”

instead of “Class Counsel” for the sake of consistency.

    4. In the first full paragraph on page 3, CCAF recommends inserting a sentence as follows:

                Plaintiffs’ Counsel will use their best efforts to implement a three-step
                distribution process for the payment of settlement funds. All distributions
                will be made via check. A tiered process will expedite the distribution to the
                class of funds that are not potentially in dispute, while fee awards are finalized
                by the Court.


                                                    1
 Case 1:11-cv-10230-MLW Document 622 Filed 07/10/20 Page 3 of 4




Respectfully submitted,



Dated: July 10, 2020         /s/ M. Frank Bednarz
                             M. Frank Bednarz (BBO No. 676742)
                             HAMILTON LINCOLN LAW INSTITUTE
                             CENTER FOR CLASS ACTION FAIRNESS
                             1145 E Hyde Park Blvd. Unit 3A
                             Chicago, IL 60615
                             Telephone: 801-706-2690
                             Email: frank.bednarz@hlli.org

                             Theodore H. Frank (pro hac vice)
                             HAMILTON LINCOLN LAW INSTITUTE
                             CENTER FOR CLASS ACTION FAIRNESS
                             1629 K Street NW
                             Suite 300
                             Washington, DC 20006
                             Telephone: 202-331-2263
                             Email: ted.frank@hlli.org

                             Attorneys for Amicus Curiae
                             Hamilton Lincoln Law Institute
                             Center for Class Action Fairness




                                2
         Case 1:11-cv-10230-MLW Document 622 Filed 07/10/20 Page 4 of 4




                                      CERTIFICATE OF SERVICE

I certify that on July 10, 2020, I served a copy of the forgoing on all counsel of record by filing a copy
via the ECF system.


 Dated: July 10, 2020
                                                /s/ M. Frank Bednarz
                                                M. Frank Bednarz




                                                    3
